           Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 SWEEP, LLC,

           Plaintiff,

 v.                                                         No. 5:19-cv-01177

 BLUE DUCK EXPRESS, INC.,                                    Jury Demanded

           Defendant.



                          PLAINTIFF’S ORIGINAL COMPLAINT

           COMES NOW Sweep, LLC (“Sweep” or “Plaintiff”) and files its Complaint

(“Intervention”) against Blue Duck Express, Inc. (“Blue Duck” or “Defendant”) and would

respectfully show as follows:

                               JURISDICTION AND VENUE

      1.       Defendant is subject to jurisdiction in Texas because Defendant is

headquartered in Texas and has contractually consented to jurisdiction in Texas. Venue is

likewise appropriate because Defendant is headquartered in Bexar County, Texas and has

contractually consented to venue in Bexar County, Texas.

      2.       Subject matter jurisdiction is appropriate because the amount in controversy

exceeds $75,000.00 including all damages and attorneys’ fees.

                                        PARTIES

      3.       Plaintiff is a Delaware LLC with all of its members domiciled outside of the

State of Texas and outside the State of Delaware. It may be served through the undersigned

counsel of record.
        Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 2 of 6



   4.      Defendant is a Delaware corporation with its principal place of business at 312

Pearl Pkwy, Ste. 2403, San Antonio, TX 78215. It may be served with process through its

registered agent, CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-

3136.

                               FACTUAL BACKGROUND

   5.      Blue Duck provides electric scooters to various markets around the United

States for temporary private transportation.

   6.      Sweep provides support services to the electric scooter market.

   7.      On or about March 29, 2019, Sweep entered into a certain Services Agreement

with Blue Duck (the “Services Agreement”). The Services Agreement provided that

Sweep would provide various support services in the Daytona Beach, Florida region in

exchange for fees to be paid bi-monthly based on the amount of services performed and

number of scooters serviced.

   8.      The Services Agreement provided for the exclusive jurisdiction and venue in

the Courts of Bexar County, Texas. The Services Agreement also provided for the

application of Texas law.

   9.      As part of the Services Agreement, Sweep was entitled to compensation for

storing Blue Duck’s scooter fleet.

   10.     In addition, Blue Duck made the following representation and warranty that

induced Sweep to enter into the Services Agreement:




ORIGINAL COMPLAINT                                                                      2
      Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 3 of 6



   11.     From the outset of the parties’ relationship, it became glaringly apparent that

Blue Duck was grossly unprepared to do business in the Daytona Beach and greater Florida

markets. Blue Duck had blatantly misrepresented to Sweep its legal fitness to do business

in the relevant markets covered by the Services Agreement.

   12.     Blue Duck had completely and utterly failed to procure the necessary permits

to do business in the Florida cities in which they were operating. Sweep nevertheless hoped

that Blue Duck would “right the ship”.

   13.     But unfortunately, that never happened. Sweep began invoicing for storage in

April. Rather than paying the invoices, however, Blue Duck concocted a sham story where

Sweep—not Blue Duck—actually breached the Services Agreement.

   14.     After failing to pay the July invoice, Sweep terminated the Services Agreement

pursuant to its terms. Sweep demanded payment for outstanding invoices for storage and

services. However, to date, Blue Duck has refused to pay for the applicable fees under the

Services Agreement.

   15.     In addition, based on the false representations of material fact made by Blue

Duck as described above, Sweep incurred substantial expenses and costs to facilitate what

it believed would be a viable Services Agreement. However, because Blue Duck was never

even licensed to do business in the relevant principalities in which the Services Agreement

was to be performed, these expenses were lost with no hope for return on the time and

resource investment. These damages exceed $ 75,000.00 including damages for breach of

contract, fraud, attorneys’ fees and costs.




ORIGINAL COMPLAINT                                                                       3
      Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 4 of 6



                                    CAUSES OF ACTION

   Count 1: Fraud

   16.     Plaintiff hereby incorporates the preceding allegations as if fully set forth

herein.

   17.     As discussed above, Blue Duck made false statements of material fact to Sweep

with the intent to induce Sweep into entering into the Services Agreement. These false

representations of material fact were made by Blue Duck in writing in the Services

Agreement itself.

   18.     Blue Duck knew that it did not have the requisite legal authority to perform

under the Services Agreement when it entered into the Agreement, thereby making its

misrepresentations knowing and intentional. Blue Duck had a pecuniary interest in Sweep

relying on the false statements of fact.

   19.     Sweep relied on these representations to its detriment. As a result of this

reliance, Sweep incurred substantial expenses and lost profits exceeding $ 75,000.00.

   20.     In addition, Sweep will prove by clear and convincing evidence that Blue Duck

committed the fraud, thereby entitling Sweep to exemplary damages exceeding

$75,000.00.

   Count 2: Breach of Contract

   21.     Plaintiff hereby incorporates the preceding allegations as if fully set forth

herein.

   22.     As discussed above, the parties entered a valid and enforceable Services

Agreement. Sweep fully performed under the Services Agreement. Blue Duck failed to




ORIGINAL COMPLAINT                                                                      4
      Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 5 of 6



perform under the Services Agreement as required and was not otherwise excused from

performance.

   23.      As a result, Sweep was damaged and continues to suffer damages resulting from

storing Blue Duck’s property, in which is maintains a garagemen’s lien to secure

performance as well as any other liens and self-help rights available under Texas law.

   24.      Moreover, under the Services Agreement and under Chapter 38 of the Texas

Civil Practices & Remedies Code, Sweep is entitled to reasonable and necessary attorneys’

fees in bringing this action, which—together with the actual damages stated herein—will

exceed $75,000.00.

                              CONDITIONS PRECEDENT

   25.       All conditions precedent to Intervenor’s claims have occurred or have been

waived.

                                        JURY DEMAND

   26.      Plaintiff demands a trial by jury on all issues.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief and judgment as follows:

            a. awarding actual, reliance, consequential, and exemplary damages on the
               fraud claim;

            b. awarding actual damages on the breach of contract claim;

            c. awarding reasonable attorney’s fees;

            d. pre- and post-judgment interests and costs; and

            e. all other relief to which Plaintiff is entitled in law or equity.




ORIGINAL COMPLAINT                                                                       5
     Case 5:19-cv-01177-DAE Document 1 Filed 09/30/19 Page 6 of 6



Dated: September 30, 2019.

                                   Respectfully submitted,

                                   CAMARA & SIBLEY LLP

                                   /s/ Joseph D. Sibley___________________
                                   Joseph D. Sibley
                                   State Bar No. 24047203
                                   sibley@camarasibley.com
                                   Camara & Sibley LLP
                                   4400 Post Oak Pkwy.
                                   Suite 700
                                   Houston, Texas 77027
                                   Telephone: (713) 966-6789
                                   Fax: (713) 583-1131

                                   ATTORNEYS FOR PLAINTIFF




ORIGINAL COMPLAINT                                                           6
